DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2021 has been entered.
Claim Status
2.	Claims 1-21 are currently pending.
	 
Reply to Arguments
3.	Applicant’s arguments with respect to claims 1-21 have been considered but are moot in view of the new grounds of rejection.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1, 17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Specifically, the amended limitation reciting; “wherein the first time-measuring circuit is connected between the node and a separate line different from the readout line to provide an output of the digital converter circuit to the readout circuit via the separate line.”
	The claimed; “…a separate line different from the readout line…” is not defined in specification or drawings, as to provide a clear interpretation of the Applicant’s intended line connection as recited.
	Examiner analyzed the closest schematic approach to the above statement to be represented at Fig.3 at Par.[0040] of a first-measuring circuit 325 (where Fig.2 does not differentiate a “first time-measuring circuit”) but could not identify the separate line of connection from the TDC to the readout line 350, hence deeming the claim indefinite.
Clarification is required.
	To this limitation, Examiner considers that the prior arts of reference identify and obviate different and separate lines of connectivity between the time measuring circuits and the readout line as mapped at the respective claims.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1-21 are rejected under 35 U.S.C. 103 as being obvious over Gerard Dirk Smits (hereinafter Smits) (US 9,753,126) and Jeffery Beck (hereinafter Beck) (US 9,888,191) in view of Ricardo Ferreira et al., (hereinafter Ferreira) (US 2020/0284883) and further in view of Dominguez Castro et al., (hereinafter Castro) (US 2021/0396856).
The applied references do not have a common inventor with the instant application.
Re Claim 1. (Currently Amended) Smits discloses, a camera system (Abstract and Fig.1), comprising: 
a first laser (a Laser projection system 104 Fig.1, Abstract, Col.1 Lin.26-29);  
a camera (a camera 106 Fig.1, Col.2 Lin.49-52 Fig.21, or a multi-focus camera Fig.21-23 Col.2 Lin.49-60); and 
a processing circuit connected to the first laser and to the camera (a processor 302 Fig.3 or 202 Col.14 Lin.25, connected to Laser and camera, Col.15 Lin25-32, Col.17 Lin.21-23, Col.67 Lin.36-38, executing every system algorithm, Col.80 Lin.60-64), 
the first laser being steerable (the laser scanning mirror i.e., is steerable, Fig.19 Col.2 Lin.42-44), 
the camera comprising a pixel connected to a readout line, the pixel comprising a photodetector and a pixel circuit (a camera in Fig.21-23 comprising light sensing pixels Col.7 Lin.27-33 with photon receiver 106, Col.8 Lin.63-67 or cameras 218 and a video interface 220 in Fig.2) and , 
the pixel circuit (the pixel sensing circuits, Fig.27, 28) comprising a sensing circuit connected to the photodetector (a high sensitivity sensing circuit, Col.7 Lin.29-33), and 
a first time-measuring circuit (a pixel system comprising time-separated photo-diode components, Col.3 Lin.1-4, e.g., used in measuring the time between sequential laser flashes, and the pixel circuits in Fig.27 performing time measuring at t1, t2, t3 ….etc., Col.48 Lin.9-58)
Smits also teaches the specific connection between the ADC being connected between the sensing circuit and the readout line as in;
wherein a readout circuit is connected to the readout line to receive a signal from the pixel circuit via the readout line (the pixel signal is connected through the transfer gate transistors TG, to the readout line Col.44 Lin.44-57 and Fig.28 Col.48 Lin.59 to Col.49 Lin.1-18), and 
wherein the first time-measuring circuit is connected between the node and a separate line different from the readout line to provide an output of the digital converter circuit to the readout circuit via the separate line (the closest interpretation of this limitation is found where the digital converter is connected at node to the readout column line 2406 is either controlled by the transfer gate 2418 or by a different line connected to the line 2406 through the line 2422 described at Col.46 Lin.6-64 in Fig.24-25

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
).
In an analogous art, Beck explicitly teach the claimed features, comprising a digital converter circuit connected to a node between the sensing circuit and the readout line (the drawing in Fig.3 below reproduced, 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 , depicts the connecting node FD; point 36 of the sample/hold digital converter being connected between the sensing circuit 38 of the photodiode 34, and the readout line 32 of the readout circuit 28 in Fig.2, Col.5 Lin.17-67, Col.6 Lin.1-67).
wherein a readout circuit is connected to the readout line to receive a signal from the pixel circuit via the readout line (the readout circuit 28 is coupled to the readout line 32 via the readout line from the pixel circuit node 62, similarly taught and recited at Col.1 Lin.50-53, Col.2 Lin.24-30), and 
wherein the first time-measuring circuit is connected between the node and a separate line different from the readout line to provide an output of the digital converter circuit to the readout circuit via the separate line (such connectivity is disclosed at Col.5 Lin.17-67 and Col.6 Lin.1-53 and Fig.3, or at least at Col.7 Lin.31-67 and Col.8 Lin.1-60 and Fig.4).
	The ordinary skilled in the art would have found obvious before the effective filing date of the invention to consider the teachings of Smits along with the detailed circuit description found in Beck defining the same time of flight TOF, to determine the distance to objects by 3D imaging and improving the range detection (Smits Col.57 Lin.45) following the rationale available to the ordinary skilled in the art describing known connection principles deemed to improve the capturing and processing the 
	Similarly, Ferreira discloses a 3D LIDAR imaging system applying a time to digital converter coupled to a photodiode and along with an analog to digital converter a readout circuitry of the LIDAR, (Par.[1264]-[1265]) 
wherein a readout circuit is connected to the readout line to receive a signal from the pixel circuit via the readout line (Par.[0900]), and 
wherein the first time-measuring circuit is connected between the node and a separate line different from the readout line to provide an output of the digital converter circuit to the readout circuit via the separate line (a first time measurement point is determined according to the pixel to readout line connection at Par.[1264]-[1265] being at different time points over different lines Par.[4197], [6640]-[6643]).
	The ordinary skilled in the art would have found obvious before the effective filing date of the invention to consider the similar applications of Smits using a dual method of distance to objects measurement in a camera/Laser system, by considering the triangulation method for shorter distances and the time of flight TOF, for larger distance to objects, where the sensor response time and the processing or the intrinsic signal edge time may influence the precision of the distance measuring, as disclosed in both arts to Smits and Beck with a specific reference found in Ferreira about the rising edge time of a SPAD signal, the represent the duration claimed, hence proving the combination predictable.
In an alternate interpretation of the amended claim matter, it is found that the art to Castro teaches about the connectivity between the light sensing pixels, sense node SN and readout circuitry, 
wherein a readout circuit is connected to the readout line to receive a signal from the pixel circuit via the readout line (Par.[0072],[0082]), and 
wherein the first time-measuring circuit is connected between the node and a separate line different from the readout line to provide an output of the digital converter circuit to the readout circuit via the separate line (as depicting in Fig. 6, 8 the claimed interconnected components to same readout circuit 300 column through output line CL, Par.[0082]).
	One of ordinary skill in the art would have found obvious to consider the similar inventions aside to Smits using a dual method of distance to objects measurement in a camera/Laser system, by considering the triangulation method for shorter distances and the time of flight TOF, for larger distance to objects, where the sensor response time and the processing or the intrinsic signal edge time may influence the precision of the distance measuring, as disclosed in both arts to Smits and Beck with a specific reference found in Ferreira about the rising edge time of a SPAD signal, the represent the duration claimed, and in order to have a closer representation of alternate connectivity between such components, manifesting the interest to identify other methods leading to further improvement in the performance of analog to digital conversion to combine with Castro, by which proving the combination predictable.

Re Claim 2. (Original) Smits, Beck, Ferreira and Castro disclose, the camera system of claim 1, 
Smits teaches about, wherein the first time-measuring circuit has a precision of 10 ns (the time measuring circuit has a transmit-receive Tx-Rx where the system 3000 has a duration of 10 ns, per Col.56 Lin.29-41).   

Re Claim 3. (Previously Presented) Smits, Beck, Ferreira and Castro disclose, the camera system of claim 1, wherein: 
Smits teaches about, the digital converter circuit comprises a time to digital converter circuit (the time measuring circuit has an optical-electrical converter circuitry having their analog photon input converted to digital signals for processing, Col.10 Lin.57-59, or Col.46 Lin.6-16 Fig.24), and the pixel circuit further comprises a register for storing a count generated by the time to digital converter circuit (the system comprises storage registers for the binary equivalents of the i.e., digital signals data, of the captured image, Col.66 Lin.10-14).   

Re Claim 4. (Previously Presented) Smits, Beck, Ferreira and Castro disclose, the camera system of claim 3, 
Smits teaches about, wherein the time to digital converter circuit comprises a counter, the counter being configured to -2- 114288143.1Appin No. 16/894,705 Amdt date July 14, 2021 Reply to Office action of April 15, 2021 start counting upon receipt of start trigger, and, upon receipt of a detection pulse from the photodetector, to store a count value in the register (the time to charge being represented by the START moment when the Laser emits its first wave/burst/ etc., in this case being the Tx, 1802 moment to the STOP time of receiving the reflected wave at the time t, of Rx, 1804 and where the counter is represented by the iteration cycles counted  the 1810 as represented in the flowchart of Fig.18, sectional,
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

, and functionally described at Col.33 Lin.34-67 and Col.34 Lin.1-26 and 62-67, or the charge to the transfer gate 2408 in Fig.24, Col.46 Lin.17-27 and the counter described at Col.34 Lin.65-67).  

Re Claim 5. (Previously Presented) Smits, Beck, Ferreira and Castro disclose, the camera system of claim 1, 
Smits teaches about, wherein the digital converter circuit comprises a time to charge converter circuit (one of ordinary skill would have found  obvious to consider the charge time as being part of the first time measured by the circuit which implicitly comprises the time of charge in the A/D converter as part of the circuitry known in the art being based on charge - hold according to sampling principles in analog to digital conversion, where the received photons are capacitive charging, which charge is being held until the sampling is completed for the respective accumulated voltage charge to be converted in digital format, as a process being performed between start and stop triggers, or on a second interpretation, holding the charge according to a time measured, per Col.46 Lin.21-28 and Fig.24).   

Re Claim 6. (Previously Presented) Smits, Beck, Ferreira and Castro disclose, the camera system of claim 1, 
Smits teaches about, wherein the sensing circuit is connected between the photodetector and the first time- measuring circuit, the sensing circuit comprising an amplifier and a comparator (the sensing circuit contains an amplifier per; Col.7 Lin.27-33, Col.47 Lin.43-47, Col.55 Lin.9-13 and  Fig.24-25, or Col.71 Lin.8-18 and a comparator per Fig.37 Col.65 Lin.18-22).    

Re Claim 7. (Original) Smits, Beck, Ferreira and Castro disclose, the camera system of claim 1, 
Smits teaches about, wherein the first laser is steerable in one dimension and configured to produce line illumination (the first laser produces scanned i.e., steerable beam emissions as a scanning beam 406, provided by a mirror 410 in Fig.4. Col.18 Lin.39-55, or per Fig.14-17 Col.2 Lin.21-37).  

Re Claim 8. (Original) Smits, Beck, Ferreira and Castro disclose, the camera system of claim 1, 
Smits teaches about, wherein the first laser is steerable in two dimensions (the beam 406 scanning in 2D, two dimensions Col.19 Lin.51-53).   

Re Claim 9. (Original) Smits, Beck, Ferreira and Castro disclose, the camera system of claim 1, 
Smits teaches about, wherein the first time-measuring circuit has a precision of 1 ns (the precision of the first measurement is 1 ns, one nanosecond per Col.36 Lin.39-43, Col.53 Lin.28-31, Col.55 Lin.9-15). 

Re Claim 10. (Original) Smits, Beck, Ferreira and Castro disclose, the camera system of claim 1, 
Smits teaches about, wherein the processing circuit is configured: in a first mode, to cause the first laser to scan (a first distance measurement mode using triangulation, e.g., by disparity Col.36 Lin.17-19, Col.42 Lin.22-27 or Col.49 Lin.28-37, Col.78 Lin.55-56, Col.79 Lin.66); and 
in a second mode, to cause the first laser to produce a flash having a rising edge with a duration of at most 100 ns (and a second distance calculation based on the time of flight TOF, of a flash or burst of light, at least at Col.35 Lin.51-56, Col.55 Lin.9-13, where the time of flight depends on the distance, Col.62 Lin.26-32).

Ferreira teaches about the SPAD signal having a rising edge determined as, in a second mode, to cause the first laser to produce a flash having a rising edge with a duration of at most 100 ns (Par.0483]).
   
Smits, Beck, Ferreira and Castro disclose, the camera system of claim 10, 
Smits teaches about, wherein the processing circuit is configured: to measure a distance to a first object using triangulation; to determine that the first object is more distant than a threshold distance; to cause the first laser to illuminate the first object with the flash; and to measure a distance to the first object using a direct time of flight measurement (the claimed limitations applied to two methods of distance measuring to an object in dependence to the precision of determining the Z, distance being characteristic to each method, where the first method of triangulation being more precise at shorter distances and being diminished with the increase of distance, and where a switching is performed to a more precise method using a second laser emitting flash/bursts and measuring the time of flight TOF in the case of larger distances, which condition of switching is determined by the response and processing time computed as being counted from the number of iterations used in the measurement, which is directly determined from the number of clock cycles used in the time measurement for each method, as depicted at steps 1802, 1804-1808 to the 1810 threshold evaluator ΔX>= ΔXmin, per Fig.18 

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, by which performing each and every limitation herein).  
 

Re Claim 12. (Original) Smits, Beck, Ferreira and Castro disclose, the camera system of claim 1, 
Smits teaches about, further comprising a second laser, wherein the processing circuit is configured: to scan the first laser and to measure a distance to a first object using triangulation; to determine that the first object is more distant than a threshold distance; to cause the second laser to illuminate the first object with the flash; and to measure the distance to the first object using a direct time of flight measurement (this claim is rejected according to the mapped evidence at claim 11, where the “second laser…” is represented by one of the plurality of Lasers e.g., Lidar, disclosed at Col.18 Lin.39-42 of the transmit system 404 and switching to a method of  measuring the distance to the object by TOF, per step 1818 in Fig.18 Copl.35 Lin.51-63). 

Re Claim 13. (Original) Smits, Beck, Ferreira and Castro disclose, the camera system of claim 12, 
Smits teaches about, wherein the processing circuit is configured to configure the photodetector and the first time-measuring circuit to be gated with a time gate, the time gate enabling detection within a range of times including a time corresponding to the distance measured using triangulation (gating the process by applying distinct ranges of activation time for each ranges of columns, Col.78 Lin.9-19).  


Re Claim 14. (Original) Smits, Beck, Ferreira and Castro disclose, the camera system of claim 1, 
Smits teaches about, comprising an array of pixels including the pixel, the array of pixels comprising a plurality of columns (the camera system comprises an array 2000 of photo-sensing grid of pixels, Fig.20 Col.38 Lin.17-31). 

Re Claim 15. (Original) Smits, Beck, Ferreira and Castro disclose, the camera system of claim 14, 
Smits teaches about, the column comprises the pixel, and 
Ferreira teachers about, further comprising a second time-measuring circuit connected to a column of the plurality of columns, wherein: 
the second time-measuring circuit has a precision of 100 ns (the second method having a response precision of 100 ns, Par.[0483] Fig.12A-12C).
Smits, Beck, Ferreira and Castro disclose, the camera system of claim 15,
 
Ferreira teaches about, further comprising a pulse- lengthening circuit connected between the photodetector and the second time- measuring circuit (controlling the pulse duration for charging the capacitor, used in the waveform generation, Par.[4392]).
 
Re Claim 17. (Currently Amended) Smits discloses, a method for measuring positions with a camera system, the camera system comprising: a first laser; and a camera, the camera comprising a pixel connected to a readout line, the pixel comprising a photodetector and a pixel circuit, the first time-measuring circuit having a precision of 10 ns, the method comprising: illuminating a first object with the first laser; measuring a distance to a first object using triangulation; determining that the first object is more distant than a threshold distance; illuminating the first object with a flash; and measuring the distance to the first object using a direct time of flight measurement (this claim is rejected based on the evidentiary probe mapped at claim 11, where the position of the object is determined based on triangulation measurements of distance which is further switched to a second distance measurement based on the time of flight TOF, conditional to a distance threshold is whether being exceeded or not, depicted at steps 1802, 1804-1808 to the 1810 threshold evaluator ΔX>= ΔXmin, as defined in Fig.18 while activating the column for 10ns, Col.77 Lin.58-60). 
Smits teaches the specific connection between the ADC being connected between the sensing circuit and the readout line as in;
wherein a readout circuit is connected to the readout line to receive a signal from the pixel circuit via the readout line (the pixel signal is connected through the transfer gate transistors TG, to the readout line Col.44 Lin.44-57 and Fig.28 Col.48 Lin.59 to Col.49 Lin.1-18), and 
wherein the first time-measuring circuit is connected between the node and a separate line different from the readout line to provide an output of the digital converter circuit to the readout circuit via the separate line (the closest interpretation of this limitation is found where the digital converter is connected at node to the readout column line 2406 is either controlled by the transfer gate 2418 or by a different line connected to the line 2406 through the line 2422 described at Col.46 Lin.6-64 in Fig.24-25).
In an analogous art, Beck explicitly teach the claimed features, comprising a digital converter circuit connected to a node between the sensing circuit and the readout line (the drawing in Fig.3 depicts the connecting node FD; point 36 of the sample/hold digital converter being connected between the sensing circuit 38 of the photodiode 34, and the readout line 32 of the readout circuit 28 in Fig.2, Col.5 Lin.17-67, Col.6 Lin.1-67).
wherein a readout circuit is connected to the readout line to receive a signal from the pixel circuit via the readout line (the readout circuit 28 is coupled to the readout line 32 via the readout line from the pixel circuit node 62, similarly taught and recited at Col.1 Lin.50-53, Col.2 Lin.24-30), and 
wherein the first time-measuring circuit is connected between the node and a separate line different from the readout line to provide an output of the digital converter circuit to the readout circuit via the separate line (such connectivity is disclosed at Col.5 Lin.17-67 and Col.6 Lin.1-53 and Fig.3, or at least at Col.7 Lin.31-67 and Col.8 Lin.1-60 and Fig.4).
	The ordinary skilled in the art would have found obvious before the effective filing date of the invention to consider the teachings of Smits along with the detailed circuit description found in Beck defining the same time of flight TOF, to determine the 
	Similarly, Ferreira discloses a 3D LIDAR imaging system applying a time to digital converter coupled to a photodiode and along with an analog to digital converter a readout circuitry of the LIDAR, (Par.[1264]-[1265]) 
wherein a readout circuit is connected to the readout line to receive a signal from the pixel circuit via the readout line (Par.[0900]), and 
wherein the first time-measuring circuit is connected between the node and a separate line different from the readout line to provide an output of the digital converter circuit to the readout circuit via the separate line (a first time measurement point is determined according to the pixel to readout line connection at Par.[1264]-[1265] being at different time points over different lines Par.[4197], [6640]-[6643]).
	The ordinary skilled in the art would have found obvious before the effective filing date of the invention to consider the similar applications of Smits using a dual method of distance to objects measurement in a camera/Laser system, by considering the triangulation method for shorter distances and the time of flight TOF, for larger distance to objects, where the sensor response time and the processing or the intrinsic signal edge time may influence the precision of the distance measuring, as disclosed in both arts to Smits and Beck with a specific reference found in Ferreira about the rising edge time of a SPAD signal, the represent the duration claimed, hence proving the combination predictable.
In an alternate interpretation of the amended claim matter, it is found that the art to Castro teaches about the connectivity between the light sensing pixels, sense node SN and readout circuitry, 
wherein a readout circuit is connected to the readout line to receive a signal from the pixel circuit via the readout line (Par.[0072],[0082]), and 
wherein the first time-measuring circuit is connected between the node and a separate line different from the readout line to provide an output of the digital converter circuit to the readout circuit via the separate line (as depicting in Fig. 6, 8 the claimed interconnected components to same readout circuit 300 column through output line CL, Par.[0082]).
	One of ordinary skill in the art would have found obvious to consider the similar inventions aside to Smits using a dual method of distance to objects measurement in a camera/Laser system, by considering the triangulation method for shorter distances and the time of flight TOF, for larger distance to objects, where the sensor response time and the processing or the intrinsic signal edge time may influence the precision of the distance measuring, as disclosed in both arts to Smits and Beck with a specific reference found in Ferreira about the rising edge time of a SPAD signal, the represent the duration claimed, and in order to have a closer representation of alternate connectivity between such components, manifesting the interest to identify other methods leading to further improvement in the performance of analog to digital conversion to combine with Castro, by which proving the combination predictable.

Re Claim 18. (Original) Smits, Beck, Ferreira and Castro disclose, the method of claim 17, 
Smits teaches about, wherein the camera system further comprises a second laser, and the illuminating of the first object with a flash comprises illuminating the first object with a flash from the second laser (a second laser emission illuminating the object in a flash for determining the first measurement based on disparity, e.g., triangulation, in the stereo multi-camera system, Col.44 Lin.27-38]).   

Re Claim 19. (Original) Smits, Beck, Ferreira and Castro disclose, the method of claim 17, wherein: -5- 114288143.1Appin No. 16/894,705 Amdt date July 14, 2021 Reply to Office action of April 15, 2021 
Smits teaches about, the first laser is steerable, and the illuminating of the first object with the first laser comprises illuminating the first object with the first laser while performing a scan with the first laser (the first laser produces scanned i.e., steerable beam emissions as a scanning beam 406, provided by a mirror 410 in Fig.4. Col.18 Lin.39-55, or per Fig.14-17 Col.2 Lin.21-37).    

Re Claim 20. (Currently Amended)  This claim represents the same camera system performing identical functional limitations and in the same order as those of claim 1, where the pixel circuit comprising a first time-measuring circuit, the first time-measuring circuit having a precision of 10 ns is disclosed by Smits at (the time measuring circuit has a transmit-receive Tx-Rx where the system 3000 has a duration of 10 ns, per Col.56 Lin.29-41), hence it is rejected on the same evidentiary premise, mutatis  mutandis.

Re Claim 21. (Currently Amended) Smits, Beck, Ferreira and Castro disclose, the camera system of claim 1, but not expressly teaching about a second time-measuring circuit,
Ferreira teachers about, further comprising a second time- measuring circuit connected to the readout line, and configured to receive a sensing signal from the sensing circuit, wherein the first time-measuring circuit has a first precision, and the second time- measuring circuit has a second precision different from the first precision (the second method having a different response time than the first time-measuring of 10 ns, by its response precision of 100 ns, Par.[0483] Fig.12A-12C).  
Smits using a dual method of distance to objects measurement in a camera/Laser system, by considering the triangulation method for shorter distances and the time of flight TOF, for larger distance to objects, where the sensor response time and the processing or the intrinsic signal edge time may influence the precision of the distance measuring, as disclosed in both arts to Smits, Beck and Ferreira with a specific reference found in Ferreira about the rising edge time of a SPAD signal to represent the duration claimed and further to Castro, hence proving the combination predictable.  

Conclusion
6.  	 The prior art made of record and not relied upon, is considered pertinent to applicant's disclosure. See PTO-892 form. Applicant is required under 37 C.F.R.  1.111(c) to consider these other references; Chia-Chi Kuo et al., (US 2019/0174084)
Xinping He (US 8,981,277) and Kazuko Nishimura et al., (US 2011/0254986)
 when responding to this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DRAMOS . KALAPODAS
Primary Examiner
Art Unit 2487



/DRAMOS KALAPODAS/